DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities. Claim 7 recites “after the determining determines the WLAN channel”. The claim should be corrected to recite “after the controller determines the WLAN channel” since claim 2 from which claim 7 indirectly depends from, recites “a controller configured to perform: determining a WLAN channel” in lines 10-11 of claim 2. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 6, the claim recites the claim feature, “the device according to claim 2, wherein the controller is configured to further perform: receiving a service set identifier and a password required for a wireless LAN connection via the Bluetooth interface in response to receiving the WLAN connection command from the wireless terminal via the Bluetooth interface”. However in light of the applicants disclosure in (Fig. 3 i.e., step S1801 & Para [0064]), Para [0064] discloses i.e., “When the Bluetooth interface 16 receives a WLAN connection command from the wireless terminal 3, in S1801 the CPU 24 controls the Bluetooth interface 16 to transmit through Bluetooth communications a service set identifier (SSID) and a password necessary for a WLAN connection (i.e., see Fig. 3 i.e., step S1801 & Para [0064]). That is the controller or CPU 24 controls the Bluetooth interface 16 of the device to transmit the SSID and password through the Bluetooth communication interface 16 of the MFP device 1 (i.e., see Fig. 1) and not receiving the SSID and password via the Bluetooth interface as claimed in dependent claim 6. Therefore appropriate clarification is required. For purposes of examination the examiner interprets the claim feature to be transmitting the service set identifier and password via the Bluetooth interface in response to receiving the WLAN connection command from the wireless terminal via the Bluetooth interface. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 2 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Beninghaus et al. US (2009/0258607) in view of Lee et al. US (2015/0365986), and further in view of Chinery III US (2015/0326774). 

Regarding Claim 2, Beninghaus discloses a device (see Fig. 5 i.e., apparatus 500) comprising: a wireless LAN interface (see Fig. 5 i.e., first radio module 102) configured to perform wireless LAN communications with a wireless terminal using one of a plurality of first channels (see Fig. 7 i.e., plurality of WLAN channels 1-14), (see Fig.’s 1 & 5 & Para’s [0040] i.e., First radio module 102 and second radio module 104 may communicate with remote devices across different types of wireless links, [0042-0043] i.e., first radio module 102 is a WiFi device…Fig. 1 shows that first radio module 102 includes a transceiver 114 and a communications controller 116. Transceiver 114 may transmit and receive wireless signals through an antenna 110 via shared antenna structure 150. As described above, these signals may be associated with wireless data networks, such as a WiFi link & [0074-0079] i.e., apparatus 500 may be similar to the apparatus 100, [0101] i.e., In one embodiment, for example, the first radio module 102 may be operative to communicate wirelessly across a first link using a first set of communication channels & [0102] i.e., When the radio modules 102, 104 are implemented as respective WLAN and Bluetooth devices, both radios may share one or more of the industrial, scientific and medical (ISM) frequency bands …As shown in Fig. 7, the radio module 102 may utilize a first set of communication channels 702).

each of the plurality of first channels (see Fig. 7 i.e., WLAN channels 1-14) occupying a first frequency bandwidth (see Fig. 7 & Para [0102] i.e., As shown in Fig. 7, the radio module 102 may utilize a first set of communication channels 702, such as a set of 22 MHz WLAN channels 1-14) within a predetermined frequency band, (see Fig. 7 & Para [0102] i.e., both radios may share one or more of the industrial, scientific and medical (ISM) frequency bands, such as the 2.400-2.500 GHz frequency band).

a Bluetooth interface (see Fig. 5, Second Radio Module 104)  configured to perform Bluetooth communications with the wireless terminal using a Bluetooth channel (see Fig. 7 i.e., Bluetooth channels 704), (see Fig.’s 1 & 5 & Para’s [0040] i.e., First radio module 102 and second radio module 104 may communicate with remote devices across different types of wireless links Para’s [0042] i.e., second radio module 104 is a Bluetooth device, [0046] i.e., second radio module 118 may also transmit and/or receive wireless signals through antenna 110 via shared antenna structure. As described above, these signals may also be associated with wireless data networks, such as a Bluetooth link, [0074-0079] i.e., apparatus 500 may be similar to the apparatus 100, [0101] i.e., the second radio module 104 may be operative to communicate wirelessly across a second link using a second set of communications channels & [0102] i.e., When the radio modules 102, 104 are implemented as respective WLAN and Bluetooth devices, both radios may share one or more of the industrial, scientific and medical (ISM) frequency bands …As shown in Fig. 7, the radio module 104 may utilize a second set of communication channels 704). 
the Bluetooth channel being determined from and switched among a plurality of second channels depending on radio wave environment, (see Fig. 7, (79) 1 MHz Bluetooth Channels & Para’s [0102] i.e., When the radio modules 102, 104 are implemented as respective WLAN and Bluetooth devices, both radios may share one or more of the industrial, scientific and medical (ISM) frequency bands …As shown in Fig. 7, the radio module 104 may utilize a second set of communication channels 704, such as a set of 1 MHz Bluetooth channels 1-79 & [0103-0112] i.e., Bluetooth channels are switched based on interference of overlapping communication channels)

each of the plurality of second channels (see Fig. 7 i.e., Bluetooth channels 704) occupying a second frequency bandwidth smaller than the first frequency bandwidth within the predetermined frequency band; (see Fig. 7, (79) 1 MHz Bluetooth Channels & Para’s [0102] i.e., When the radio modules 102, 104 are implemented as respective WLAN and Bluetooth devices, both radios may share one or more of the industrial, scientific and medical (ISM) frequency bands…As shown in Fig. 7, the radio module 104 may utilize a second set of communication channels 704, such as a set of 1 MHz Bluetooth channels 1-79 & [0103-0112] i.e., Bluetooth channels are switched based on interference of overlapping communication channels)

and a controller configured to perform: determining a WLAN channel from among the plurality of first channels, (see Figures 7-10 i.e., WLAN channels & Para’s [0102-0112] i.e., WLAN channel determined & [0116] i.e., selection of a WLAN channel to maximally avoid Bluetooth channels)

the Bluetooth channel having a center frequency, (see Fig. 7, (79) 1 MHz Bluetooth Channels & Para [0102] i.e., When the radio modules 102, 104 are implemented as respective WLAN and Bluetooth devices, both radios may share one or more of the industrial, scientific and medical (ISM) frequency bands …As shown in Fig. 7, the radio module 104 may utilize a second set of communication channels 704, such as a set of 1 MHz Bluetooth channels 1-79 (i.e., “center communication frequency”)). 

the center frequency of the Bluetooth channel being a median of the second frequency bandwidth occupied by the Bluetooth channel, (see Fig. 7 & Para [0102] i.e., As shown in Fig. 7, the radio module 104 may utilize a second set of communication channels 704, such as a set of 1 MHz Bluetooth channels 1-79 & [0104] i.e., Bluetooth channels 28-48 includes median)

the WLAN channel being determined from among one or more first channels included in the plurality of first channels, (see Figures 7-10 i.e., plurality of WLAN channels 702 & Para’s [0102-0112] i.e., WLAN channel determined to be used for radio module 102 & [0116] i.e., selection of a WLAN channel to maximally avoid Bluetooth channels)

each of the one or more first channels including the center frequency of the Bluetooth channel; (see Fig. 7 i.e., WLAN channels 702 include the center frequency of the Bluetooth channel & Para’s [0101-0102] i.e., When the radio modules 102, 104 are implemented as respective WLAN and Bluetooth devices, both radios may share one or more of the industrial, scientific and medical (ISM) frequency bands. As shown in Fig. 7, the radio module 102 may utilize a first set of communication channels 702, such as a set of 22 MHz WLAN channels 1-14, and the radio module 104 may utilize a second set of communication channels 704, such as a set of 1 MHz Bluetooth channels 1-79, with both sets using portions of the shared ISM frequency band & [0106-0112]).

and transmitting to and receiving from the wireless terminal data via the wireless LAN interface (see Fig. 5 i.e., first radio module 102) using the WLAN channel, (see Figures 7-10 i.e., WLAN channels & Para’s [0101] i.e., the first radio module 102 may be operative to communicate wirelessly across a first link using a first set of communication channels, [0102-0112] i.e., WLAN channel determined to be used for radio module 102 & [0116] i.e., selection of a WLAN channel to maximally avoid Bluetooth channels)

Beninghaus does not disclose the claim features of determining the WLAN channel from among the plurality of first channels in response to receiving a WLAN connection command from the wireless terminal via the Bluetooth interface while the Bluetooth interface is performing the Bluetooth communications with the wireless terminal using the Bluetooth channel, and the WLAN channel being determined from among one or more first channels included in the plurality of first channels. However the claim features would be rendered obvious in view of Lee et al. US (2015/0365986).

Lee discloses a device (see Fig. 1 i.e., device 110) comprising a wireless LAN interface (see Fig. 1 i.e., Wi-Fi connection interface) configured to perform wireless LAN communications with a wireless terminal (see Fig. 1 i.e., electronic device 120 & Para’s [0044-0045] i.e., A method of connecting the electronic device 110 to the other electronic device 120 includes a method of connecting using a Wi-Fi network… electronic device 120 may include a communication device such as a cellular phone (i.e., “wireless terminal”)) and a Bluetooth interface (see Fig. 1 i.e., Bluetooth “BT” connection interface) configured to perform Bluetooth communications with the wireless terminal (see Fig. 1 i.e., electronic device 120) using a Bluetooth channel (see Para’s [0044-0045] i.e., A method of connecting the electronic device 110 to the other electronic device 120 includes a method of connecting using a Bluetooth network & [0047])   

determining the WLAN channel from among a plurality of first channels (see Fig. 3 i.e., 802.11 channel is determined from among the 802.11 channels & Para’s [0046-0049] i.e., In step 220, the electronic device measures the qualities of Bluetooth channels. To use an overlapping Bluetooth frequency band and a Wi-Fi frequency band, the electronic device measures the qualities of the Bluetooth channels. After measuring the qualities of the Bluetooth channels, the electronic device judges whether a Wi-Fi channel having the same band as the Bluetooth channel of the best channel quality is a Wi-Fi channel of the best state (i.e., “WLAN channel determined”)…In step 230, the electronic device determines the judged Wi-Fi channel of the best state, as a Wi-Fi channel for connecting to the other electronic device. A method of determining the Wi-Fi channel in the electronic device may be a method of summing and comparing quality index values of Bluetooth channels overlapped by each Wi-Fi channel using a Bluetooth Adaptive Frequency Hopping (AFH) channel map and determining a channel of a high sum value as the Wi-Fi channel, [0050-0051], & [0073]).

in response to establishing a WLAN connection while the Bluetooth interface is performing the Bluetooth communications with the wireless terminal (see Fig. 1 i.e., electronic device 120 & Para [0045] i.e., electronic device 120 may include a communication device such as a cellular phone (i.e., “wireless terminal”)) using the Bluetooth channel, (see Para’s [0045] i.e., In the present invention, while the electronic device 110 is connected to the other electronic device 120 through a Bluetooth network, if a certain event occurs, the electronic device 110 changes a transmission interface (i.e., the Bluetooth network) to a Wi-Fi network & [0047] i.e., Referring to Fig. 2, in step 210, the electronic device checks the occurrence of a Wi-Fi connection event. According to an embodiment of the present invention, while connecting and communicating with the other electronic device through a Bluetooth network, the electronic device checks the occurrence of the Wi-Fi connection event if setting another network, for example, a Wi-Fi network, not the Bluetooth network, as a transmission interface)

and the WLAN channel being determined from among one or more first channels included in the plurality of first channels (see Fig. 3 i.e., 802.11 channel is determined from among the 802.11 channels & Para’s [0046-0049] i.e., In step 220, the electronic device measures the qualities of Bluetooth channels. To use an overlapping Bluetooth frequency band and a Wi-Fi frequency band, the electronic device measures the qualities of the Bluetooth channels. After measuring the qualities of the Bluetooth channels, the electronic device judges whether a Wi-Fi channel having the same band as the Bluetooth channel of the best channel quality is a Wi-Fi channel of the best state (i.e., “WLAN channel determined”)…In step 230, the electronic device determines the judged Wi-Fi channel of the best state, as a Wi-Fi channel for connecting to the other electronic device. A method of determining the Wi-Fi channel in the electronic device may be a method of summing and comparing quality index values of Bluetooth channels overlapped by each Wi-Fi channel using a Bluetooth Adaptive Frequency Hopping (AFH) channel map and determining a channel of a high sum value as the Wi-Fi channel, [0050-0051], & [0073]).

(Lee suggests the electronic device determines the first communication Wi-Fi channel having the best channel state (see Para’s [0010] i.e., Accordingly, there is a need for an apparatus and method for a more stable Wi-Fi connection upon a Wi-Fi setting [0046-0049] i.e., the electronic device judges whether a Wi-Fi channel having the same band as the Bluetooth channel of the best channel quality is a Wi-Fi channel of the best state, & [0073]). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the device which determines a WLAN channel from among the plurality of first channels as disclosed in the teachings of Beninghaus to be determined in response to establishing a WLAN connection while the Bluetooth interface is performing the Bluetooth communications with the wireless terminal using the Bluetooth channel as disclosed in the teachings of Lee who discloses the WLAN channel is determined from among one or more first channels included in a plurality of first channels because the motivation lies in Lee for determining the Wi-Fi channel from each channel having the best channel state for achieving a stable Wi-Fi connection. 

While the combination of Beninghaus in view of Lee discloses determining the WLAN channel from among a plurality of first channels in response to establishing a WLAN connection while the Bluetooth interface is performing the Bluetooth communications with the wireless terminal using the Bluetooth channel, (Lee, see Fig.’s 1-2 & Para’s [0045-0049] i.e., Referring to Fig. 2, in step 210, the electronic device checks the occurrence of a Wi-Fi connection event. According to an embodiment of the present invention, while connecting and communicating with the other electronic device through a Bluetooth network, the electronic device checks the occurrence of the Wi-Fi connection event if setting another network, for example, a Wi-Fi network, not the Bluetooth network, as a transmission interface), the combination of Beninghaus in view of Lee does not disclose establishing the WLAN connection by receiving a WLAN connection command from the wireless terminal via the Bluetooth interface while the Bluetooth interface is performing the Bluetooth communications with the wireless terminal using the Bluetooth channel. However the claim feature would be rendered obvious in view of Chinery III US (2015/0326774).

Chinery discloses a device (see Fig. 1 i.e., device 100 & Para [0022]) receiving a WLAN connection command from a wireless terminal (see Fig. 1 i.e. mobile device on top of the figure & Para [0026] i.e., In the preferred embodiment, the mobile device would be required to include both Bluetooth LE and Wi-Fi modules) via the Bluetooth interface (see Fig. 1 i.e., first wireless module 110 & Para’s [0023] i.e., It is preferred that the first wireless module 110 receive data over a low energy consumption wireless protocol such as Bluetooth LE modules & [0029]) while the Bluetooth interface (see Fig. 1 i.e., first wireless module 110 & Para’s [0023] & [0029]) is performing the Bluetooth communications with the wireless terminal using the Bluetooth channel (see Fig. 2 i.e., step 200 & Para’s [0006], [0029] i.e., Bluetooth module will be used to selectively activate the more powerful Wi-Fi module upon command. Therefore, a command from the user’s mobile device causes the Bluetooth LE unit to activate the Wi-Fi module, whereupon the same mobile device may communicate with the Wi-Fi module to access and download the contents of the camera’s memory card  & [0036] i.e., As shown in Fig. 2, in one manner of use a user may send a Wi-Fi activation command (i.e., “WLAN connection command”) to the camera via a Bluetooth connection of his or her mobile device in step 200. This Wi-Fi activation command (i.e., “WLAN connection command”) can be a relatively small packet of information containing only the initiation instructions, & [0038-0039] i.e., In a next step 210, the camera receives the Bluetooth command and activates a Wi-Fi module, whereupon the Wi-Fi module activates in step 220. The user may then connect to the Wi-Fi module via a Wi-Fi module in his or her mobile device in step 230).

(Chinery suggests the Wi-Fi activation command received from the wireless terminal is used by the device 100 for activating the Wi-Fi module 120 for establishing a WLAN connection so that the user may then connect to the Wi-Fi module via a Wi-Fi module in his or her mobile device for accessing data via the Wi-Fi connection which results in reducing expenses associated with cellular communications and preserving battery life in the device, (see Para’s [0005], [0029] & [0036-0039])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for  the WLAN channel determined by the device from among the plurality of first channels in response to establishing a WLAN connection while the Bluetooth interface is performing the Bluetooth communications with the wireless terminal using the Bluetooth channel as disclosed in Beninghaus in view of Lee to establish the WLAN connection by receiving a WLAN connection command from the wireless terminal via the Bluetooth interface while the Bluetooth interface is performing the Bluetooth communications with the wireless terminal using the Bluetooth channel as disclosed in the teachings of Chinery because the motivation lies in Chinery that the Wi-Fi activation command or WLAN connection command received from the wireless terminal is used by the device for activating the Wi-Fi module in the device for establishing a WLAN connection so that the user may then connect to the Wi-Fi module via a Wi-Fi module in his or her mobile device for accessing data via the Wi-Fi connection which results in reducing expenses associated with cellular communications and preserving battery life in the device. 
Regarding Claim 8, the combination of  Beninghaus in view of Lee, and further in view of Chinery discloses the device according to claim 2, further comprising: a storage, wherein the controller is configured to further perform: storing in the storage the center frequency of the Bluetooth channel used for the Bluetooth communications. (Beninghaus, see Para’s [0084] i.e., Status registers may be used to store variables and information regarding such activities or operational status (i.e., stored activity information or operational status includes center frequencies of Bluetooth channels used for communication, [0085-0088] i.e., The coordination module 504 may send coordination information 608-1, 608-2 to the respective radio modules 102, 104 based on the activity information 602-1, 602-2, [0094-0098], & [0099-0103] i.e., In such cases, the coordination module 504 may be operative to receive activity information 608-1, 608-2 regarding operation of first and second radio modules 102, 104, select a set of masked channels using the shared frequencies based on the received activity information from the first and second radio modules 102, 104, and send a control directive in the form of coordination information 608-1 or 608-2 to at least one of the first and second radio modules 102, 104, and send a control directive in the form of coordination information 608-1 or 608-2 to at least one of the first and second radio modules 102, 104 to operate using one or more communications channels outside of the set of masked channels & [0104] i.e., The coordination module 504 may select a set of masked channels using the shared frequencies based on the received activity information from the first and second radio modules 102, 104)

each time the Bluetooth channel is determined from and switched among the plurality of second channels depending on the radio wave environment while performing the Bluetooth communications with the wireless terminal, (see Fig. 4 i.e., activity information from first and second transceivers received periodically & Para [0073] i.e., This logic flow can be evaluated periodically during operation of the mobile computing device & [0103-0112] i.e., Bluetooth channels are switched based on interference of overlapping communication channels) 

Regarding Claim 9,  the combination of  Beninghaus in view of Lee, and further in view of Chinery discloses the device according to claim 8, wherein the storage is configured to store a plurality of center frequencies of respective ones of a plurality of Bluetooth channels (Beninghaus, see Fig. 7 & Para’s [0084] i.e., Status registers may be used to store variables and information regarding such activities or operational status (i.e., stored activity information or operational status includes center frequencies of Bluetooth channels used for communication),

used for the Bluetooth communications over time, (Beninghaus, see Fig. 4 i.e., activity information from first and second transceivers received periodically & Para [0073] i.e., This logic flow can be evaluated periodically during operation of the mobile computing device)

and wherein the determining determines a closest first channel as the WLAN channel, (Beninghaus, see Figures 7-10 i.e., plurality of WLAN channels 702 & Para’s [0102-0112] i.e., WLAN channel determined to be used for radio module 102 such as WLAN channel 6 may be a closest first channel & [0116] i.e., selection of a WLAN channel to maximally avoid Bluetooth channels)

the closest first channel having a center frequency (see Fig. 7 i.e., WLAN channel 6 center frequency 2.437) closest to a latest center frequency (see Fig. 7 i.e., Bluetooth frequencies 28-48 may include a latest center frequency & Para’s [0109]) among the one or more first channel, (see Fig. 7 i.e., WLAN channels 702 & Para [0102] i.e., first set of communication channels 702)

the latest center frequency being stored in the storage most recently among the plurality of center frequencies, (Beninghaus, see Fig. 7 i.e., Bluetooth frequencies 28-48 may include a latest center frequency & Para’s [0084] i.e., Status registers may be used to store variables and information regarding such activities or operational status (i.e., stored activity information or operational status may include the latest center frequency of Bluetooth channels used for communication & [0109])

Regarding Claim 10, the combination of Beninghaus in view of Chinery discloses the device according to claim 8, including the center frequency of the Bluetooth channel stored in the storage (Beninghaus, see Para’s [0084] i.e., Status registers may be used to store variables and information regarding such activities or operational status (i.e., stored activity information or operational status includes center frequencies of Bluetooth channels used for communication), but does not disclose the claim features of wherein the determining comprises: selecting one or more candidate channels from among the plurality of first channels, each of the one or more candidate channels satisfying a candidate condition, the candidate condition requiring that the center frequency of the Bluetooth channel fall within the first frequency bandwidth occupied by the each of the one or more candidate channels; and determining the WLAN channel from among the one or more candidate channels. However the claim features would be rendered obvious in view of Lee et al. US (2015/0365986).

Lee discloses selecting one or more candidate channels from among the plurality of first channels, (see Fig. 3 i.e., 802.11 channel is determined from among the 802.11 channels (i.e., “candidate channels”) & Para’s [0046-0049] i.e., In step 220, the electronic device measures the qualities of Bluetooth channels. To use an overlapping Bluetooth frequency band and a Wi-Fi frequency band, the electronic device measures the qualities of the Bluetooth channels. After measuring the qualities of the Bluetooth channels, the electronic device judges whether a Wi-Fi channel having the same band as the Bluetooth channel of the best channel quality is a Wi-Fi channel of the best state …In step 230, the electronic device determines the judged Wi-Fi channel of the best state, as a Wi-Fi channel (i.e., “candidate channel”) for connecting to the other electronic device. A method of determining the Wi-Fi channel in the electronic device may be a method of summing and comparing quality index values of Bluetooth channels overlapped by each Wi-Fi channel using a Bluetooth Adaptive Frequency Hopping (AFH) channel map and determining a channel of a high sum value as the Wi-Fi channel).

each of the one or more candidate channels satisfying a candidate condition, (see Fig. 3 i.e., 802.11 channel is determined from among the 802.11 channels & Para’s [0046-0049] i.e., In step 220, the electronic device measures the qualities of Bluetooth channels. To use an overlapping Bluetooth frequency band and a Wi-Fi frequency band, the electronic device measures the qualities of the Bluetooth channels. After measuring the qualities of the Bluetooth channels, the electronic device judges whether a Wi-Fi channel having the same band as the Bluetooth channel of the best channel quality is a Wi-Fi channel of the best state (i.e., “satisfying candidate condition”)…In step 230, the electronic device determines the judged Wi-Fi channel of the best state (i.e., “candidate condition”), as a Wi-Fi channel for connecting to the other electronic device. A method of determining the Wi-Fi channel in the electronic device may be a method of summing and comparing quality index values of Bluetooth channels overlapped by each Wi-Fi channel (i.e., “search target distribution”) using a Bluetooth Adaptive Frequency Hopping (AFH) channel map and determining a channel of a high sum value as the Wi-Fi channel).

the candidate condition requiring that the center frequency of the Bluetooth channel fall within the first frequency bandwidth occupied by the each of the one or more candidate channels; (see Fig. 3 i.e., first frequency bandwidth of each 802.11 channel falls within center frequency of Bluetooth channels 340 & Para’s [0046-0049] i.e., A method of determining the Wi-Fi channel in the electronic device may be a method of summing and comparing quality index values of Bluetooth channels overlapped by each Wi-Fi channel using a Bluetooth Adaptive Frequency Hopping (AFH) channel map and determining a channel of a high sum value as the Wi-Fi channel & [0050-0051] i.e., first frequency bandwidth of each 802.11 Wi-Fi channels 1, 6, & 11 which are overlapped with Bluetooth channels 340). 

and determining the WLAN channel from among the one or more candidate channels (see Para’s [0046-0049] & [0073])

(Lee suggests the electronic device determines the first communication Wi-Fi channel having the best channel state (see Para’s [0010] i.e., Accordingly, there is a need for an apparatus and method for a more stable Wi-Fi connection upon a Wi-Fi setting [0046-0049])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the WLAN channel determined in disclosed in Beninghaus in view of Chinery to be determined from among one or more candidate channels satisfying a candidate condition as disclosed in the teachings of Lee who discloses an electronic device determining a respective Wi-Fi channel to be used from each candidate Wi-Fi channel overlapping Bluetooth frequency bands because the motivation lies in Lee for determining the Wi-Fi channel from each channel having the best channel state for achieving a stable Wi-Fi connection.  

Regarding Claim 11, the combination of Beninghaus in view of Lee, and further in view of Chinery discloses the device according to claim 8, wherein the storage is configured to store a plurality of center frequencies of respective ones of a plurality of Bluetooth channels (Beninghaus, see Fig. 7 & Para’s [0084] i.e., Status registers may be used to store variables and information regarding such activities or operational status (i.e., stored activity information or operational status includes center frequencies of Bluetooth channels used for communication), used for the Bluetooth communications over time, (Beninghaus, see Fig. 4 i.e., activity information from first and second transceivers received periodically & Para [0073] i.e., This logic flow can be evaluated periodically during operation of the mobile computing device)

and wherein the determining determines a closest first channel as the WLAN channel, (Beninghaus, see Fig. 7 & Para [0109] i.e., WLAN channel 6 & [0116])

the first frequency bandwidth occupied by the closest first channel including a closest center frequency, (Beninghaus, see Fig. 7 i.e., center frequency 2.437 of WLAN channel 6 & Para’s [0102], [0104], & [0109])

the closest center frequency being closest to a median of a frequency distribution among the plurality of center frequencies, (Beninghaus, see Fig. 7 & Para [0102] i.e., As shown in Fig. 7, the radio module 104 may utilize a second set of communication channels 704, such as a set of 1 MHz Bluetooth channels 1-79, [0104] i.e., Bluetooth channels 28-48 may be a median, & [0109])

the frequency distribution ranging from a minimum frequency to a maximum frequency, (Beninghaus, see Fig.’s 7-10 i.e., Bluetooth channels may be a frequency distribution ranging from a minimum frequency to a maximum frequency & Para’s [0104] i.e., For example, both WLAN channel 1 and Bluetooth channels 1-20 (i.e., “range including minimum and maximum communication frequencies”) use a 20MHz spectrum of shared frequencies (i.e., “search target distribution”) around the center frequency 2.412 GHz & [0109] i.e., Bluetooth channels 28-48).

the minimum frequency being a minimum among the plurality of center frequencies, (Beninghaus, see Fig.’s 7-10 & Para [0104] i.e., For example, both WLAN channel 1 and Bluetooth channels 1-20 (i.e., “range includes minimum frequency”) use a 20MHz spectrum of shared frequencies around the center frequency 2.412 GHz & [0109] i.e., Bluetooth channels 28-48 includes minimum frequency). 
 
the maximum frequency being a maximum among the plurality of center frequencies, (Beninghaus, see Fig.’s 7-10 & Para [0104] i.e., For example, both WLAN channel 1 and Bluetooth channels 1-20 (i.e., “range includes maximum frequency”) use a 20MHz spectrum of shared frequencies around the center frequency 2.412 GHz & [0109] i.e., Bluetooth channels 28-48 includes maximum frequency). 
 
Regarding Claim 12, the combination of Beninghaus in view of Lee, and further in view of Chinery discloses the device according to claim 8, wherein the storage is configured to store a plurality of center frequencies of respective ones of a plurality of Bluetooth channels (Beninghaus, see Fig. 7 & Para’s [0084] i.e., Status registers may be used to store variables and information regarding such activities or operational status (i.e., stored activity information or operational status includes center frequencies of Bluetooth channels used for communication) used for the Bluetooth communications over time, (Beninghaus, see Fig. 4 i.e., activity information from first and second transceivers received periodically & Para [0073] i.e., This logic flow can be evaluated periodically during operation of the mobile computing device)

wherein the controller is configured to further perform: determining a frequency distribution ranging from a minimum frequency to a maximum frequency, (see Fig.’s 7-10 i.e., Bluetooth channels 28-48 & Para [0104] i.e., For example, both WLAN channel 1 and Bluetooth channels 1-20 (i.e., “range including minimum and maximum communication frequencies”) use a 20MHz spectrum of shared frequencies (i.e., “search target distribution”) around the center frequency 2.412 GHz & [0109] i.e., Bluetooth channels 28-48 may be a frequency distribution ranging from a minimum frequency to a maximum frequency).

the minimum frequency being a minimum among the plurality of center frequencies, (Beninghaus, see Fig.’s 7-10 & Para [0104] i.e., For example, both WLAN channel 1 and Bluetooth channels 1-20 (i.e., “range includes minimum frequency”) use a 20MHz spectrum of shared frequencies around the center frequency 2.412 GHz & [0109] i.e., Bluetooth channels 28-48 includes minimum frequency). 
 
the maximum frequency being a maximum among the plurality of center frequencies; (Beninghaus, see Fig.’s 7-10 & Para [0104] i.e., For example, both WLAN channel 1 and Bluetooth channels 1-20 (i.e., “range includes maximum frequency”) use a 20MHz spectrum of shared frequencies around the center frequency 2.412 GHz & [0109] i.e., Bluetooth channels 28-48 includes maximum frequency).

dividing a range of the frequency distribution into a plurality of segments, (Beninghaus, see Fig. 7 i.e., Bluetooth channels 28-48 may be a range divided into a plurality of segments & Para’s [0104] & [0109])

each of the plurality of segments occupying the first frequency bandwidth, (Beninghaus, see Fig. 7 i.e., Bluetooth channels 28-48 occupying the frequency bandwidth of WLAN channel 6 & Para’s [0102] & [0109])

each of the plurality of center frequencies being included in one of the plurality of segments, (Beninghaus, see Fig. 7 i.e., 1MHz Bluetooth channels 28-48 & Para’s [0102] i.e., As shown in Fig. 7, the radio module 104 may utilize a second set of communication channels 704, such as a set of 1 MHz Bluetooth channels 1-79  & [0109])

each of the plurality of segments having a channel number indicating number of center frequencies included in the each of the plurality of segments; (Beninghaus, see Fig. 7 i.e., 1MHz Bluetooth channels 28-48 & Para’s [0102] i.e., As shown in Fig. 7, the radio module 104 may utilize a second set of communication channels 704, such as a set of 1 MHz Bluetooth channels 1-79  & [0109])

and determining one segment having a largest channel number among the plurality of segments, (Beninghaus, see Fig. 7 i.e., 1MHz Bluetooth channel 48 & Para’s [0102] i.e., As shown in Fig. 7, the radio module 104 may utilize a second set of communication channels 704, such as a set of 1 MHz Bluetooth channels 1-79  & [0109])

the one segment having a median of the first frequency bandwidth occupied by the one segment, (Beninghaus, see Fig. 7 & Para [0102] i.e., As shown in Fig. 7, the radio module 104 may utilize a second set of communication channels 704, such as a set of 1 MHz Bluetooth channels 1-79, [0104] i.e., Bluetooth channels 28-48 may include a median, [0104], & [0109])

and wherein the determining determines a closest first channel as the WLAN channel, (Beninghaus, see Fig. 7 & Para’s [0104] & [0109] i.e., WLAN channel 6)
the closest first channel having a closest center frequency closest to the median of the one segment among the plurality of first channels. (Beninghaus, see Fig. 7 & Para’s [0104] & [0108-0109] i.e., WLAN channel 6 center frequency overlapping Bluetooth channels 28-48 (i.e., “median”))  

3.	Claims 3-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Beninghaus et al. US (2009/0258607) in view of Lee et al. US (2015/0365986), and further in view of Chinery III US (2015/0326774) as applied to claim 2 above, and further in view of Torigoshi et al. US (2018/0084144). 

Regarding Claim 3, the combination of Beninghaus in view of Lee, and further in view of Chinery discloses the device according to claim 2 in which the device includes a communication device (Lee see Fig. 1 & Para [0045]), but does not disclose the device further comprising: an image processing portion, the data being image data, the image processing portion being configured to process the image data, the image processing portion comprising: an image forming portion configured to form an image using the image data on a sheet, wherein the controller is configured to further perform: receiving the image data via the wireless LAN interface. However the claim feature would be rendered obvious in view of Torigoshi et al. US (2018/0084144).

Torigoshi discloses a device (see Fig. 1 i.e., MFP1 200 & Fig. 2 i.e., MFP 200) comprising an image processing portion (see Fig. 2 i.e., MFP 200), the data being image data (see Para [0054] i.e., Printer converts image data…print data (i.e., “image data”) transmitted from an external information processing apparatus such as portable terminal 100 into data for printing), the image processing portion (see Fig. 2 i.e., MFP 200) being configured to process the image data (see Para [0054] i.e., Printer converts image data…print data (i.e., “image data”) transmitted from an external information processing apparatus such as portable terminal 100 into data for printing), 

the image processing portion comprising: an image forming portion (see Fig. 2 i.e., printer unit 209) configured to form an image using the image data on a sheet, (see Para [0054] i.e., Printer converts image data…print data (i.e., “image data”) transmitted from an external information processing apparatus such as portable terminal 100 into data for printing)

wherein a controller (see Fig. 2 i.e., CPU 201) is configured to further perform: receiving the image data via the wireless LAN interface (see Fig. 2 i.e., LAN communication between terminal 100 and MFP 200 & Para [0003] i.e., Conventionally, some image forming apparatuses such as MFPs (Multi-Functional Peripherals) communicate with information processing apparatuses via plurality of modes such as a plurality of standards (for example WiFi) and NFC, [0032] i.e., These frequency bands are used, for example, in a plurality of standards of wireless (Local Area Networks), [0033] i.e., data transmitted from portable terminal 100 to MFP 200 includes a print job, [0044], [0051] i.e., Communication device 206 is a device for communicating with portable terminal 100 and implemented, for example, by a network card, & [0054] i.e., Printer 209 converts image data read by scanner unit 208, print data transmitted from an external information processing apparatus such as portable terminal 100 & [0066]).

(Torigoshi suggests the image forming apparatus such as MFP 200 communicates with information processing apparatuses via plurality of modes such as a plurality of standards for example WiFi and NFC (Near Field Communication), (see Para [0003]) in which data transmitted from portable terminal 100 to MFP 200 includes a print job in order for the printer unit 209 to successfully perform the print job (see Para’s [0033] & [0054])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the communication device disclosed in Beninghaus in view of Lee, and further in view of Chinery to be implemented as the communication device such as the MFP device 200 disclosed in Torigoshi who discloses the MFP device 200 including an image processing portion comprising an image forming portion configured to form an image using image data on a sheet by performing a print job by receiving print data transmitted from an external information processing apparatus such as portable terminal 100 via a wireless LAN interface because the motivation lies in Torigoshi that the image forming apparatus such as MFP 200 communicates with information processing apparatuses via a plurality of modes such as a plurality of standards for example WiFi and NFC (Near Field Communication), in which data transmitted from portable terminal 100 to MFP 200 includes a print job in order for the printer unit 209 to successfully perform the print job. 

Regarding Claim 4,  the combination of Beninghaus in view of Lee, and further in view of Chinery discloses the device according to claim 3, but does not disclose the claim features of wherein the image processing portion further comprises: an image reading portion configured to read the image formed on the sheet to output the image data representing the image, wherein the controller is configured to further perform: outputting the image data via the wireless LAN interface. However the claim features would be rendered obvious in view of Torigoshi et al. US (2018/0084144).

Torigoshi discloses wherein the image processing portion (see Fig. 2, 200) further comprises: an image reading portion (see Fig. 2, Scanner Unit 208) configured to read the image formed on the sheet to output the image data representing the image, (see Para [0048] i.e., image data is read by scanner unit 208, [0050] i.e., Document data may be input to MFP 200 through a network or may be generated by scanner unit 208 reading an image, & [0053] i.e., Scanner unit 208 scans a set original and generates image data of the original. Known methods can be employed for generation of image data in scanner unit 208).

wherein the controller (see Fig. 2 i.e., CPU 201) is configured to further perform: outputting the image data via the wireless LAN interface (see Fig. 2 i.e., communication device 206 (i.e., “wireless LAN interface”)) (see Para’s [0032], [0051-0052] i.e., destinations of scan transmission (i.e., image data will be output to a destination), [0055] i.e., Fax unit 210 transfers image data read by scanner unit 208 to external equipment via a public line & [0057]). 

(Torigoshi suggests the image forming apparatus such as MFP 200 communicates with information processing apparatuses via plurality of modes such as a plurality of standards for example WiFi and NFC (Near Field Communication), (see Para [0003]) in which the scanner unit 208 generates image data in order for the printer unit 209 to successfully perform the print job  (see Para’s [0033] & [0053-0054])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the communication device disclosed in Beninghaus in view of Lee, and further in view of Chinery to be implemented as the communication device such as the MFP device 200 disclosed in Torigoshi who discloses the MFP device 200 comprises an image reading portion configured to read an image formed on the sheet to output image data representing the image because the motivation lies in Torigoshi that the image forming apparatus such as MFP 200 communicates with information processing apparatuses via a plurality of modes such as a plurality of standards for example WiFi and NFC (Near Field Communication), in which the scanner unit 208 generates image data in order for the printer unit 209 to successfully perform a print job.

Regarding Claim 7,  the combination of Beninghaus in view of Lee, and further in view of Chinery, discloses the device according to claim 3, including determining the WLAN channel (Beninghaus, see Para’s [0102-0112] & [0116]) but does not disclose the claim features of wherein the image data is received via the wireless LAN interface using the WLAN channel in response to receiving a reception command after the determining determines the WLAN channel, the reception command instructing to receive the image data. However the claim feature would be rendered obvious in view of Torigoshi et al. US (2018/0084144).

Torigoshi discloses wherein the image data is received via the wireless LAN interface using a WLAN channel (see Fig. 2 i.e., communication device 206 may be a wireless LAN interface which received image data from portable terminal 100) (see Fig. 2 i.e., LAN communication between terminal 100 and MFP 200 & Para [0003] i.e., Conventionally, some image forming apparatuses such as MFPs (Multi-Functional Peripherals) communicate with information processing apparatuses via plurality of modes such as a plurality of standards (for example WiFi) and NFC, [0032] i.e., These frequency bands are used, for example, in a plurality of standards of wireless (Local Area Networks), [0033] i.e., data transmitted from portable terminal 100 to MFP 200 includes a print job, [0044], [0051] i.e., Communication device 206 is a device for communicating with portable terminal 100 and implemented, for example, by a network card, & [0054] i.e., Printer 209 converts image data read by scanner unit 208, print data transmitted from an external information processing apparatus such as portable terminal 100 & [0066]).
in response to receiving a reception command after the determining determines the WLAN channel, (see Para’s [0031-0032] i.e., Portable terminal 100 and MFP 200 each can communicate over a plurality of frequency bands (i.e., WLAN channel will be determined for use in communication), [0033] i.e., In the image forming system, portable terminal 100 and MFP 200 start communication over a first frequency band of a plurality of frequency bands. MFP 200 determines whether the content of communication (data received in the communication) with portable terminal 100 satisfies a predetermined condition. An example of the predetermined condition is that data transmitted from portable terminal 100 to MFP 200 includes a print job (i.e., “reception command”), & [0054] i.e., print data transmitted from an external information processing apparatus such as portable terminal 100))

the reception command instructing to receive the image data (see Para’s [0033] i.e., In the image forming system, portable terminal 100 and MFP 200 start communication over a first frequency band of a plurality of frequency bands. MFP 200 determines whether the content of communication (data received in the communication) with portable terminal 100 satisfies a predetermined condition. An example of the predetermined condition is that data transmitted from portable terminal 100 to MFP 200 includes a print job (i.e., “reception command”) & [0054] i.e., print data transmitted from an external information processing apparatus such as portable terminal 100). 

(Torigoshi suggests the image forming apparatus such as MFP 200 communicates with information processing apparatuses via plurality of modes such as a plurality of standards for example WiFi and NFC (Near Field Communication), (see Para [0003]) in which data transmitted from portable terminal 100 to MFP 200 includes a print job in order for the printer unit 209 to successfully perform the print job (see Para’s [0033] & [0054])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the device to perform after determining the WLAN channel to be used for WLAN communication as disclosed in Beninghaus in view of Lee, and further in view of Chinery the receiving of a reception command, the reception command instructing to receive the image data received via the wireless LAN interface using a WLAN channel as disclosed in the teachings of Torigoshi because the motivation lies in Torigoshi that the device such as MFP 200 communicates with information processing apparatuses via plurality of modes such as a plurality of standards for example WiFi and NFC (Near Field Communication), in which data transmitted from portable terminal 100 to MFP 200 includes a print job in order for the printer unit 209 included in the MPF 200 to successfully perform the print job. 

4.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Beninghaus et al. US (2009/0258607) in view of Lee et al. US (2015/0365986), and further in view of Chinery III US (2015/0326774) as applied to claim 2 above, and further in view of Riveiro et al. US (2018/0101342).

Regarding Claim 5, the combination of Beninghaus in view of Lee, and further in view of Chinery discloses the device according to claim 2, but does not disclose the claim feature of wherein the controller is configured to further perform: receiving setting data via the Bluetooth interface in a case where the Bluetooth interface does not receive the WLAN communication command from the wireless terminal, the setting data being required for executing a print job. However the claim feature would be rendered obvious in view of Riveiro et al. US (2018/0101342).

Riveiro discloses receiving setting data (see Para’s [0005-0008] i.e., a print job (i.e., “setting data”) may include a digital file communicated to a printing device for printing, [0020] i.e., print job & [0021-0022]) via a Bluetooth interface (see Para’s [0005-0008] & [0020] i.e., The user device 102 may identify a connection between the printing device 104 and the user device 102. As used herein, a connection between the printing device 104 and the user device 102 may include…a Bluetooth connection (i.e., “Bluetooth interface”) for transmitting and/or receiving data such as a print job) 

in a case where the Bluetooth interface does not receive the WLAN communication command from the wireless terminal, (see Para’s [0005-0008] & [0020-0022] i.e., “A user device 102 may identify a connection between the printing device 104 and the user device 102. As used herein, a connection between the printing device 104 and the user device 102 may include…a Bluetooth connection for transmitting and/or receiving data such as a print job” suggests that the Bluetooth interface of the printing device 104 does not receive any WLAN communication commands from the wireless terminal via the Bluetooth interface and the setting data is received via the Bluetooth connection).

the setting data being required for executing a print job (see Para’s [0005-0008] i.e., a print job (i.e., “setting data”) may include a digital file communicated to a printing device for printing, [0020] i.e., The user device 102 may identify a connection between the printing device 104 and the user device 102. As used herein, a connection between the printing device 104 and the user device 102 may include…a Bluetooth connection (i.e., “Bluetooth interface”) for transmitting and/or receiving data such as a print job, & [0021-0022]) 

(Riveiro suggests a user device communicates a print job to a printing device via a Bluetooth connection in order to successfully perform and execute the print job (see Para’s [0005-0006] & [0020-0022])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the device disclosed in Beninghaus in view of Lee, and further in view of Chinery to perform receiving setting data via the Bluetooth interface in a case where the Bluetooth interface does not receive the WLAN communication command from the wireless terminal, the setting data being required for executing a print job as performed by the device disclosed in Riveiro because the motivation lies in Riveiro that the user device communicates a print job to a printing device via a Bluetooth connection in order to successfully perform and execute the print job at the printing device. 

5.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Beninghaus et al. US (2009/0258607) in view of Lee et al. US (2015/0365986), and further in view of Chinery III US (2015/0326774) as applied to claim 2 above, and further in view of Ballard et al. US (2018/0242154).

Regarding Claim 6,  the combination of Beninghaus in view of Lee, and further in view of Chinery discloses the device according to claim 2,including receiving the WLAN connection command from the wireless terminal via the Bluetooth interface, (Chinery, see Para’s [0029], [0036] i.e., As shown in Fig. 2, in one manner of use a user may send a Wi-Fi activation command (i.e., “WLAN connection command”) to the camera via a Bluetooth connection of his or her mobile device in step 200. This Wi-Fi activation command (i.e., “WLAN connection command”) can be a relatively small packet of information containing only the initiation instructions, & [0038-0039] i.e., In a next step 210, the camera receives the Bluetooth command and activates a Wi-Fi module, whereupon the Wi-Fi module activates in step 220. The user may then connect to the Wi-Fi module via a Wi-Fi module in his or her mobile device in step 230), but does not disclose the claim features of wherein the controller is configured to further perform: transmitting a service set identifier and a password required for a wireless LAN connection via the Bluetooth interface in response to receiving the WLAN connection command from the wireless terminal via the Bluetooth interface. However the claim feature would be rendered obvious in view of Ballard et al. US (2018/0242154).

Ballard discloses wherein a controller (see Fig. 6 i.e., MSM 606 & Para [0043] i.e., MSM 210 may be a controller) is configured to further perform: transmitting a service set identifier and a password (see Fig. 6, step 612 i.e., SSID/pwd transmitted from MSM 606 to BLE 604) required for a wireless LAN connection via a Bluetooth interface (see Fig. 6, BLE 604) in response to receiving a WLAN connection from a wireless terminal (see Fig. 6 i.e., Wi-Fi client 602) via the Bluetooth interface command (see Fig. 6 i.e., scan/connect command received from Wi-Fi client 602 via BLE 604 and “new user” command received at MSM 606), (see Para’s [0059] i.e., For example, in the illustrated embodiment, the Enclosure Controller (EC) Bluetooth daemon informs the Modular Systems Management (MSM) that there is a new client that want to connect. This is illustrated as “new user” communication between BLE 604 and MSM 606. As shown as 612, MSM 606 may create a new, random SSID and Wi-Fi password. MSM 606 may then allocate one of the available VLANs (which is connected only to MSM 606) and associate it with the SSID. The Wi-Fi SSID and password may then be returned to the client over Bluetooth. This is illustrated in Fig. 6 by the “SSID/pwd” communications from MSM 606 to BLE 604 and from BLE 604 to Wi-Fi client 602 & [0060]). 

(Ballard suggests once the Wi-Fi client 602 receives the Wi-Fi SSID and password, the client may connect to the provided Wi-Fi (see Para [0060])). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the device to transmit in response to receiving the WLAN connection command from the wireless terminal via the Bluetooth interface as disclosed in Beninghaus in view of Lee, and further in view of Chinery a service set identifier (SSID) and password required for a WLAN connection via the Bluetooth interface as performed by the controller disclosed in Ballard because the motivation lies in Ballard that the Wi-Fi SSID and password is transmitted to the Wi-Fi so that the client may successfully connect to the provided Wi-Fi. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461